A petition was presented by Mr. Pringle in behalf of Thomas Drayton, setting forth that a commission of lu-nac^ bad been issued against him, and an inquisition found thereon; in consequence of which his person and estates, real and personal, were committed to the care of certain guardians: That for many months past the petitioner had recovered his perfect senses, and been of sound *145bind, fnemory and understanding, as was manifested by the affidavits of his physician, (a man of skill and judgment,) and of several other persons. — Therefore he pray- ' ed that the commission might be superseded, and the inquisition quashed. And the said petition and affidavits in support thereof being read and fully considered, it was ordered, that there be a cassetur of the inquisition and supersedeas of the commission; and that the said Thomas Drayton be restored to his liberty, and the re-possession of his property*
DECEMBER. 1787.